Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 1 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 2 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 3 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 4 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 5 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 6 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 7 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 8 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 9 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 10 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 11 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 12 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 13 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 14 of 16
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 15 of 16




     1/12/2021
Case 4:20-cv-02679-HSG Document 34 Filed 01/12/21 Page 16 of 16
